DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, Zhixing, et al. "Comparative performance analysis of solid oxide fuel cell turbine-less jet engines for electric propulsion airplanes: Application of alternative fuel." Aerospace Science and Technology 93 (2019): 105286 (cited in IDS filed on 13 May 2021 and hereafter referred to as Ji) in view of General Electric Aviation, “The Single-Spool Core: A proven design for performance and simplicity”, t901-white-paper.pdf (hereafter referred to as GE-T901)

Regarding claim 1, Ji discloses an integrated hydrogen-electric engine (Ji, abstract, sections 1-6, Figs. 1-11, tables 1-13) comprising:
an air compressor system (Ji, section 2.2, Figs. 1a and 2c-d, compressor),
a hydrogen fuel source (Ji, section 2.2, Figs. 2c-d, fuel: hydrogen),
a fuel cell stack (Ji, abstract, sections 2.1 and 4, Figs. 2c-d, SOFC), the examiner notes that Ji discusses the SOFC, fuel cells and fuel cell stack in the context of the integrated hydrogen-electric system and one of ordinary skill in the art would find it obvious to include one or more fuel cells in the engine in order to meet the requisite power needs to operate the engine,
a heat exchanger in fluid communication with the hydrogen fuel source and the fuel cell stack (Ji, 105286-4, Figs. 2c-d, heat exchanger HX, HX 1-3)
and a motor assembly disposed in electrical communication with the fuel cell stack (Ji, Figs. 2c-d, motor M).
Ji Figs. 1a and 2c-d appear to disclose an elongated shaft supporting the air compressor system, the fuel cell stack, and the heat exchanger, though Ji does not explicitly teach this limitation, it would be obvious to one of ordinary skill in the art that it is included. 
GE-T901 discloses a turboshaft engine system for use in aviation applications (GE-T901, pp. 3-4) and wherein an elongated shaft supporting the various components of the turboshaft engine (GE-T901, p.3) increasing the power and fuel efficiency and reducing the production and maintenance costs (GE-T901, p.3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of GE-T901 with the integrated hydrogen-electric engine of Ji in order to increase efficiency and reduce costs.

Regarding claim 2, modified Ji further teaches wherein the motor assembly includes at least one motor (Ji, Figs. 2c-d, motor M) and whereas GE-T901 teaches the shaft is to support the components of the engine (GE-T901, p. 3) it would be obvious to one of ordinary skill in the art wherein the motor assembly includes at least one motor that is disposed in coaxial alignment with the elongated shaft in order to provide durability to the integrated hydrogen-electric engine of Ji.

Regarding claim 3, modified Ji teaches all of the limitations of claim 2 as set forth above. Modified Ji further discloses wherein the at least one motor (Ji, Figs. 2c-d, motor M) and as explained above in claim 1, Ji Figs. 1a and 2c-d appear to indicate that the at least one motor is actuatable to rotate the elongated shaft, though it is not explicitly disclosed.
GE-T901 however does teach the at least one motor is actuatable to rotate the elongated shaft (GE-T901, p.3) allowing the rotating components to rotate at the same speed.  Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of GE-T901 in the integrated hydrogen-electric engine of Ji wherein the at least one motor is actuatable to rotate the elongated shaft allowing the rotating components to rotate at the same speed increasing the operability of the engine.

Regarding claim 4, modified Ji discloses all of the limitations of claim 3 as set forth above. Modified Ji further teaches wherein rotation of the at least one motor causes the air compression system to compress air for transmitting the compressed air to the heat exchanger (Ji, Figs. 2c-d, compressor C, heat exchanger HX and HX1).

Regarding claim 8, modified Ji teaches all of the limitations of claim 1 as set forth above. Ji also discloses wherein the air compressor system includes a plurality of spaced-apart compressor wheels that rotate in response to rotation of the elongated shaft (Ji, Fig. 1a, compressor). The examiner notes that this is a standard structure of a compressor found in turboshaft and similar engines.

Claim(s) 5-7, 9, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (see above for full reference) in view of GE-T901 (see above for full reference) and further in view of Vondrell US20180304753A1.

Regarding claims 5 and 6, modified Ji discloses all of the limitations of claim 2 as set forth above. Modified Ji does not teach wherein the motor assembly includes at least one inverter disposed in electrical communication with the at least one motor and the fuel cell stack. Vondrell discloses an electric engine for use in a propulsion system (Vondrell, [0005]-[0019], [0032]-[0093], Figs. 1-11) and further teaches wherein the motor assembly includes at least one inverter (Vondrell, [0075], Fig. 7, inverter 316 and 318) disposed in electrical communication with the at least one motor and the electric power source (Vondrell, Fig. 7, electric power source 302, motor 312, transfer cable 320) and wherein the inverter converts direct current from the fuel cell stack into alternating current that actuates the at least one motor (Vondrell, [0072]-[0077], Fig. 7, power source 302, motor 312, inverter 316 and 318) in order to convert AC to DC and vice versa and transfer low voltage at a relatively high voltage (Vondrell, [0076]), therefore it would be obvious to one of ordinary skill in the art to incorporate the teaching of Vondrell in the integrated hydrogen-electric engine of Ji wherein the motor assembly includes at least one inverter disposed in electrical communication with the at least one motor and the fuel cell stack in order to convert the current and increase voltage as needed by the system to operate efficiently.

Regarding claim 7 and 9, modified Ji teaches all of the limitations of claim 1 as set forth above. Modified Ji does not explicitly disclose the integrated hydrogen-electric engine further comprising a propulsor supported on a distal end of the elongated shaft and wherein the air compressor system includes a compressor that is mechanical coupled to the elongated shaft via a gearbox. Vondrell however teaches the integrated hydrogen-electric engine further comprising a propulsor supported on a distal end of the elongated shaft (Vondrell, [0046], [0072], Fig. 2, blades 128, disk 130, actuation member 132; Fig. 7, propulsor 314) and wherein the air compressor system includes a compressor that is mechanical coupled to the elongated shaft via a gearbox (Vondrell, [0046], Fig. 2, shaft 124, gearbox 134) allowing the speed of the propulsor to be adjusted to an efficient rotational speed (Vondrell, [0046]).
Therefore it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Vondrell with the integrated hydrogen-electric engine wherein the electric engine further comprising a propulsor supported on a distal end of the elongated shaft and wherein the air compressor system includes a compressor that is mechanical coupled to the elongated shaft via a gearbox to allow for adjustment of the rotational speed.

Regarding claim 11, modified Ji teaches all of the limitations of claim 1 as set forth above. Modified Ji demonstrates the SOFC disposed in like with the motor and compressor, suggesting the fuel cell stack can be disposed concentrically about the elongated shaft, however it does not explicitly disclose this limitation.  Vondrell, however, teaches wherein the fuel cell stack is disposed concentrically about the elongated shaft (Vondrell, [0048]-[0049], Fig. 2, electric generator 56) in order to make a more compact design and fit different size limitations.
Therefore it would be obvious to one of ordinary skill in the art to combine the integrated hydrogen-electric engine of modified Ji with the teaching of Vondrell wherein the fuel cell stack is disposed concentrically about the elongated shaft allowing the engine to be more compactly constructed.

Regarding claim 12, modified Ji teaches all of the limitations of claim 1 as set forth above but does not explicitly teach wherein the electric engine further comprising a controller disposed in electrical communication with the fuel cell stack or the motor assembly. Vondrell however teaches the electric engine further comprising a controller disposed in electrical communication with the fuel cell stack or the motor assembly (Vondrell, [0072]-[0077], Figs. 7, inverter converter controllers 316, electric power source 302, inverter converter controllers 318, electric motor 312) maximizing efficiency of the system. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vondrell with the integrated hydrogen-electric engine of modified Ji wherein the electric engine further comprising a controller disposed in electrical communication with the fuel cell stack or the motor assembly, maximizing efficiency of the system. The examiner notes this claims includes optional language.

Regarding claim 13, modified Ji teaches all of the limitations of claim 1 as set forth above. Modified Ji discloses a motor in electrical communication with the fuel stack. While modified Ji does not disclose a plurality of motors, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and one of ordinary skill in the art would find it obvious to include a plurality of motors in order to drive the shaft and controller its rotation. See MPEP §2144.04.
Vondrell additionally discloses wherein the assembly includes a plurality of motors, demonstrating one of ordinary skill in the art understands, before the effective filing date of the claimed invention, a plurality of motors in the system is obvious for driving the shaft, and that the motor assembly includes a plurality of inverters (Vondrell, [0072], [0075], Fig. 7, plurality of electric motors 312, first and second inverters 316 and 318) in order to control the voltage and current needed by the system.
It would therefore be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of motors and a plurality of inverters in the motor assembly in order to efficiently control the energy consumption and shaft rotation.

Regarding claim 14, modified Ji teaches all of the limitations of claim 13 as set forth above. While modified Ji does not explicitly disclose wherein at least one inverter of the plurality of inverters is disposed between two motors of the plurality of motors to define a motor subassembly, Vondrell Fig. 7 shows a plurality of inverters (first and second inverter 316 and 318) and a motor (electric motor 312). As set forth in claim 13 above, it would be obvious to one of ordinary skill in the art to include a plurality of motors and including an additional motor (312) such that, for example, an inverter (318) is disposed between the two motors allowing control of the shaft rotation speed and system efficiency. Absence a showing of unexpected results, the mere rearrangement of parts does not provide a patentable distinction over prior art. See MPEP §2144.04.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the integrated hydrogen-electric engine of modified Ji wherein at least one inverter of the plurality of inverters is disposed between two motors of the plurality of motors to define a motor subassembly, controlling the shaft rotation speed and system efficiency.

Regarding claim 15, modified Ji teaches all of the limitations of claim 13 as set forth above. Modified Ji further teaches wherein at least one motor of the plurality of motors and at least one inverter of the plurality of inverters are thermally interfaced (Vondrell, [0072]-[0077], [0087], Figs. 7 and 9, electric motor 312, transfer cable 320, cooling line 336). As set forth in claims 13 and 14, an additional motor of the plurality of motors (312) may be situated such that an inverter (318) is disposed between two motors of the plurality of motors (Vondrell, Fig. 7, plurality of electric motors 312, first and second inverters 316 and 318) along the transfer cable (320). Vondrell Fig. 9 and [0087] further teach the transfer cable (320) and cooling line (336) are coaxially aligned. One of ordinary skill in the art would find it obvious from Figs. 7 and 9 and [0072]-[0077] and [0087] wherein at least one motor of the plurality of motors and at least one inverter of the plurality of inverters are thermally interfaced providing a uniform method for controlling the temperature of the system and reducing system failure.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (see above for full reference) in view of GE-T901 (see above for full reference) further in view of Vondrell US20180304753A1 and Mills JP201917792A (machine English translation provided).

Regarding claim 10, modified Ji, as set forth above, teaches all of the limitations of claim 1. While modified Ji does not explicitly teach the engine further comprising a pump in fluid communication with the hydrogen fuel source and the heat exchanger one of ordinary skill in the art would understand the hydrogen fuel in communication with the heat exchanger would need a method to travel from one to the other in order for the engine to function and a pump is a well-known art effective method for delivering fluids from one location to another.
Mills discloses a power generation system (Mills, pp. 1-134, Figs. 1-41) including an air compressor (p. 54 lines 20-21), hydrogen fuel source (p. 26 line 21-23), a fuel cell stack (p. 22 lines 4-5) and heat exchanger (p. 57 lines 46-60) for use in turboshaft and other systems where a motor is used to drive a shaft (Mills, p. 2 line 20, p. 111 lines 7-11, p. 134 lines 27-30). Mills further teaches a pump in fluid communication with the hydrogen fuel source and the heat exchanger, the pump configured to pump liquid hydrogen from the hydrogen fuel source to the heat exchanger (p. 70, lines 48-55, p. 71 lines 36-42) allowing for efficient use of heating and cooling in the system.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mills in the integrated hydrogen-electric engine of modified Ji wherein a pump in fluid communication with the hydrogen fuel source and the heat exchanger, the pump configured to pump liquid hydrogen from the hydrogen fuel source to the heat exchanger to efficiently heat and cool components of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Petrescu, Relly Victoria, et al. "Modern propulsions for aerospace-a review." Journal of Aircraft and Spacecraft Technology 1.1 (2017) (discloses several features of the engine), Sennoun US20170175565A1 (teaches a hybrid propulsion system), Fernandes, M. D., et al. "SOFC-APU systems for aircraft: A review." International Journal of Hydrogen Energy 43.33 (2018): 16311-16333 (discloses an integrated hydrogen-electric engine).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728